In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00062-CR



       ELKIN MARTINEZ-CORNELIO, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



      On Appeal from the County Court at Law No. 1
                  Smith County, Texas
             Trial Court No. 001-80115-19




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                         MEMORANDUM OPINION
            After the trial court overruled his suppression motion, Elkin Martinez-Cornelio pled guilty

to and was convicted of possession of a useable quantity of marihuana in an amount less than two

ounces. See TEX. HEALTH & SAFETY CODE ANN. § 481.121(b)(1). Pursuant to the terms of his

plea bargain, Martinez-Cornelio was sentenced to eighty-five days’ confinement in county jail.1

Martinez-Cornelio appeals. 2

            In companion case number 06-19-00061-CR, Martinez-Cornelio also appeals his

conviction for possession of less than twenty-eight grams of alprazolam, a penalty group 3

controlled substance. Martinez-Cornelio has filed a single brief in which he raises an issue

common to both of his appeals. He argues that the trial court erred in overruling his motion to

suppress the evidence obtained as a result of an allegedly illegal search.

            We addressed this issue in detail in our opinion of this date in cause number 06-19-00061-

CR. For the reasons stated therein, we likewise conclude that the trial court’s denial of Martinez-

Cornelio’s suppression motion was proper in this case.




1
    The trial court certified that Martinez-Cornelio had the right to appeal the ruling on his motion to suppress.
2
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001. We follow the precedent of
the Twelfth Court of Appeals in deciding this case. See TEX. R. APP. P. 41.3.

                                                              2
      We affirm the trial court’s judgment.




                                              Ralph K. Burgess
                                              Justice

Date Submitted:      October 3, 2019
Date Decided:        October 4, 2019

Do Not Publish




                                                3